Smith, Justice, delivered the opinion of the Court: . Exceptions are taken to the authority of the Canal Commissioners to issue checks of the character described in the indictment, which are charged to have been counterfeited and passed by the accused. We have not the least doubt that the Commissioners had full power and legal authority to draw drafts of the character described in the indictment; and that the counterfeiting of such drafts or checks, is the commission of the crime of forgery, contemplated in the 73d section of the Criminal Code. Equally so, is the passing of counterfeited checks or drafts of the Commissioners, of the character described, with an intent, to defraud any person, or body politic or corporate, knowing the same to be false and counterfeited, embraced in the 77th section of the same code. The checks described in both counts of the indictment, are, it is well understood, securities for the payment of money, in the accustomed form, and they are averred to have been counterfeited; and the accused, well knowing that fact, did utter and pass the same with the intent to defraud the Board of Canal Commissioners, and the people of the State of Illinois. The indictment, though concise, is free from exception, and no reasons are perceived why the judgment should have been arrested. Judgment affirmed.